Citation Nr: 0935581	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of back 
strain.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for left wrist strain residuals.

4.  Entitlement to an initial rating in excess of 10 percent 
for neck strain residuals prior to November 25, 2008, and in 
excess of 20 percent thereafter.

5.  Entitlement to a initial rating in excess of 10 percent 
for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to May 
1990.

These matters come before the Board of Veteran's Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in June 2006 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review.

In March 2003, the Veteran filed a claim for entitlement to 
clothing allowance benefits.  As it does not appear that this 
matter been addressed by the RO, it is REFERRED for any 
appropriate action.

In April 2009 correspondence the Veteran submitted a 
statement labeled as a notice of disagreement with the issue 
of dermatitis in the February 2009 rating decision.  However, 
review of that rating decision reveals that it did not 
adjudicate a claim pertaining to her service-connected 
dermatitis.  As such, her correspondence reflects a request 
for an increased rating, and such matter is REFERRED to the 
RO for appropriate action. 

The issues of entitlement to service connection for residuals 
of a back strain as well as claims for increased ratings for 
a cervical strain and bilateral shin splints are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that 
the Veteran suffers from PTSD as a result of a verified or 
corroborated stressor which occurred during service.

2.  The Veteran's left wrist strain residuals do not manifest 
in ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a left wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in September 2002 and February 2008 letters, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  A July 2006 letter advised 
the Veteran of the information and evidence needed to 
establish service connection for all conditions as well as 
establishing higher initial rating for her service-connected 
condition.  The letter also advised the Veteran of the 
evidence needed to establish a disability rating and 
effective date.  The claims were last adjudicated in February 
2009.

With regard to the claim for a higher initial rating, the 
Board notes that in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  
Thus, VA's duty to notify in this case has been satisfied 
with respect to that issue.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  While the Veteran did not receive 
preadjudication notice with respect to her wrist condition, 
the July 2006 notice was sufficient to advise her of the 
evidence needed to substantiate her claim for a higher 
rating.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records, and VA examination 
reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
and submitting evidence and argument concerning her 
disabilities.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.   Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection Claim

The Veteran contends that one night during service while in 
her room, three men with covered faces broke into her room 
and sexually assaulted her.  She additionally indicated that 
she went for medical treatment two days after the incident 
for treatment of her physical injuries to include back and 
wrist injuries sustained in the assault.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

If a veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio, 9 Vet. App. at 166.  Furthermore, an opinion by 
a medical health professional based on post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
a veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

The Board initially notes that the Veteran's service 
treatment records note no complaints or findings of a mental 
health disorder.  The records show the Veteran was treated 
for complaints of a stiff neck in August 1989, for back pain 
and bruising after falling off a truck on December 1989, and 
for left wrist pain in April 1990.  A treatment record from 
December 31, 1989 indicates that the Veteran complained of 
pain in the lower pelvis.  The examiner indicated that the 
Veteran was having her menstrual period at that time and that 
the cervix and uterus were markedly tender.  The Veteran was 
referred to the Obstetrics/Gynecology clinic for further 
evaluation.  A January 5, 1990 treatment note indicates that 
the Veteran complained of severe pain in the recto-vaginal 
area which she had for the previous two weeks.  The Veteran 
indicated that she had not had a bowel movement since January 
1 and she further described being constipated.  The Veteran's 
abdomen was noted as being diffusely tender in all quadrants 
with bowel sounds present.  A gynecological exam revealed 
normal external genitalia, no lesions and vaginal discharge.  
Stool was felt in the rectal vault with copious amounts of 
stool in the transverse, descending and sigmoid colon with no 
obstruction.  The Veteran was extremely tender in the vaginal 
vault.  There was normal sphincter tone.  The impression 
noted was constipation with a fleet enema and colace 
prescribed.  

Turning to the Veteran's current VA medical treatment, the 
Board notes that the Veteran had a mental health intake 
assessment during December 2001, prior to her claim for 
benefits.  She indicated that she had not received mental 
health care previously.  The Veteran indicated her adult 
trauma as the sudden stabbing death of her son and the death 
of a friend from an asthma attack.  Her current stressor was 
indicated as the recent terror attacks.  The Veteran 
specifically denied military sexual trauma.  A follow-up 
appointment during January 2002 shows that the Veteran 
indicated that her military career was uneventful but she was 
not happy with where she was stationed during this time.  Her 
reported stressors were her father's death in 1965; 
witnessing her son's death from stabbing in 1990; the death 
of a fiancée in 1996; the death of a close friend in 2001; 
and the recent terrorist attacks.  She additionally indicated 
that she had chronic pain in her neck for the previous three 
years.  The Veteran received a diagnosis of PTSD based on her 
son's death as the stressful event.  

VA records indicate that the Veteran remained in group and 
individual therapy from December 2001 to November 2002 
without reporting military sexual trauma.  However, a note 
from her intake psychologist indicates that the Veteran 
phoned her to request that military sexual trauma be recorded 
in her medical records.  

The Veteran was afforded a VA authorized examination during 
December 2002.  She stated that she had been depressed since 
she was in the military.  She indicated that one night while 
in her room, three men with covered faces broke into her room 
and sexually assaulted her.  She reported that her ankles and 
wrists were tied up, and that she went to sick call two days 
later because her wrists and ankles hurt.  The Veteran stated 
that she did not report the crime to authorities.  She 
indicated that she confided in a chaplain who referred her to 
a psychiatrist.  The Veteran contends that she did not go to 
the appointment because the examiner was male.  She further 
indicated that she continued to see the chaplain once a week 
and spent one night in a ward; which may have been a 
psychiatric ward.  The Veteran indicated that this chaplain 
helped her separate from the military.  The examiner 
indicated that the Veteran was credible in relating her 
contentions concerning being sexually assaulted in service 
which was more likely than not related to her current PTSD.

Another VA authorized examination in December 2002 noted the 
Veteran reporting that she injured her neck, back and wrist 
during a sexual assault.  

The Veteran had a vocational assessment during April 2003.  
She indicated that she fell exiting a truck while in the 
military which resulted in neck, back, and left wrist trauma.

A statement from the Veteran dated November 2003 indicates 
that she did not tell anyone about her sexual trauma at that 
time due to being threatened by the perpetrators.  She 
additionally indicated that she had back, neck and entire 
body pain since that time, but no one had been able to tell 
her the cause of the pain.

The Board notes that additional VA mental health treatment 
records indicate that the Veteran received treatment for 
PTSD.  

As noted above, to establish service connection for PTSD, the 
evidence must show credible supporting evidence that the 
claimed in-service stressor actually occurred.  However, upon 
review of the evidence, the Board finds the Veteran's 
statements as to her stressor are not credible.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  The Veteran 
consistently maintained prior to the filing of her claim for 
service connection that she had several stressors to include 
witnessing the death of her son from a stabbing, but with no 
indication of abuse in-service.  Prior to her claim for 
benefits, the Veteran specifically denied military sexual 
trauma and indicated that her time in the military was 
uneventful.  It was not until after the filing of her claim 
that she reported military sexual trauma.  Indeed, she 
specifically phoned her mental health intake provider to 
request that military sexual trauma be indicated in her 
treatment records.  Moreover, during the course of her claim 
she has reported variously that her wrists and ankles were 
tied up during the sexual assault, and that she sought 
treatment at sick bay two days later for wrist and ankle 
pain.  At other times she has reported that she injured her 
neck, back and wrist at the time of the assault, or 
conversely, from falling from a truck.  Review of her service 
treatment records, however, reflect that her complaints 
relating to her left wrist, left ankle, neck and back all 
occurred months apart.  Further, her ankle was associated 
with a racquetball injury and her back was associated with 
falling from a truck.  

In summary, her current contentions as to her stressor and 
injuries sustained at the time of the claimed assault are 
inconsistent with statements made prior to the inception of 
her claim as well as with the contemporaneous service 
records.  As such, the Board finds her contentions as to her 
claimed military stressor are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness 
can be impeached by a showing of interest, bias, or 
inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  The 
Board acknowledges that the VA examiner found the Veteran to 
be credible.  However, it is the Board's duty to assess the 
weight and credibility given to evidence, and for the reasons 
set forth above, finds here contentions of a military sexual 
trauma are not credible.  See Madden, supra.  

Although the Veteran has a diagnosis of PTSD, this diagnosis 
must be connected to a verified in-service traumatic event in 
order to be service connected.  There has been no such 
verification of a stressor in this case and, in fact, her 
report of a military stressor has been found to be 
unreliable.  As the Veteran's claim is not substantiated by 
credible supporting evidence that the claimed in-service 
stressor occurred, the criteria for a grant of service 
connection are not met, and the claim for service connection 
for PTSD must be denied.  

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Veteran's residuals of a left wrist injury have been 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5215.

Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  A 10 percent rating represents the 
maximum available benefit under that Code.  Thus, the Veteran 
is in receipt of the maximum evaluation assignable for 
limitation of motion.  To warrant a higher rating, the 
evidence must demonstrate favorable ankylosis (frozen joint) 
in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

The Veteran was afforded a VA authorized examination during 
December 2002.  The examiner indicated that the wrist 
appeared normal with no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  Range 
of motion was noted as dorsiflexion to 20 degrees with pain 
at 25 degrees and palmar flexion was 30 degrees with pain at 
35 degrees.  The Veteran complained of pain but her range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance of incoordination.  There was no ankylosis.  

VA treatment records reveal that the Veteran's radiological 
findings from March 2003 were negative for any abnormal 
findings.  

The Veteran was afforded an additional VA examination during 
April 2007.  The Veteran complained of pain with intermittent 
locking and swelling.  She indicated that she had flare-ups 
twice a week, lasting an hour or longer at a 3-8/10 severity.  
The Veteran's range of motion was reported at dorsiflexion to 
40 degrees with pain and palmar flexion to 60 degrees with 
pain.  Her motor strength was 4/5 and she was unable to make 
a tight fist; sensation was intact.  There was no fatigue, 
weakness or lack of endurance on repetitive motion testing.  
X-rays of the left wrist were normal.  

The Veteran was afforded an additional VA examination during 
December 2008.  The Veteran indicated that she had pain with 
flare-ups twice a week, lasting about 30 minutes with pain at 
7/10.  The Veteran's range of motion was palmar flexion from 
0 to 90 degrees and dorsiflexion from 0 to 50 degrees with 
pain at all ranges of motion.  Her motor was 5/5 with intact 
sensation.  On repetitive testing, the Veteran had no 
weakness, fatigue or lack of endurance.  The left wrist x-ray 
was normal.     

The Board notes the Veteran's complaints of pain on motion.  
However, the Board notes that the Veteran's ranges of motion 
were not indicated at a compensable level 
at any time during the claims period.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Additionally, 
pain cannot be the basis for an award under a diagnostic code 
in excess of the maximum evaluation under that code.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  As noted above, the 
Veteran is in receipt of the maximum evaluation for 
limitation of motion of the wrist.

As the Veteran clearly has motion in her wrist, such is not 
ankylosed.  Thus, an evaluation in excess of 10 percent is 
not warranted. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Indeed, she is in receipt of a compensable 
evaluation for her wrist based on complaints of pain, 
notwithstanding that her motion does not rise to a 
compensable level.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the conclusions with respect to all issues, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for 
left wrist strain residuals is denied.


REMAND

The Board initially notes that the June 2006 remand indicated 
that the Veteran should be provided the new regulations 
concerning her cervical spine disability in a supplemental 
statement of the case.  The June 2006 remand also indicated 
that all claims which were not granted should be contemplated 
by a supplemental statement of the case.  However, the 
February 2009 supplemental statement of the case did not 
supply the requisite cervical spine regulations and did not 
contemplate the Veteran's claim for an increased rating for 
her bilateral shin splint condition.  The Board notes that a 
February 2009 rating decision did allow the Veteran an 
increased rating for her shin splint disability; however, the 
rating decision did not convey a complete grant of benefits 
sought on appeal concerning the increased rating claim, 
despite the statement in the rating decision to the contrary.  
Thus, such regulations as well contemplation of the Veteran's 
shin splint condition within a supplemental statement of the 
case must be provided on remand.

The Board's June 2006 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, remand is in 
order. 

Also, the Board notes that the Veteran was diagnosed with 
back strain with reduced range of motion of the lumbar spine 
in a December 2002 VA examination.  The Board additionally 
notes that the Veteran injured her back during December 1989 
while on active duty according to service treatment records.  
In this regard, it is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
Veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.  Thus, the Veteran should be 
afforded a VA examination in order to ascertain the etiology 
of any current lumbar spine condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA primary care and orthopedic 
treatment records from the Boston VA 
Medical Center dating since July 2006.  

2.  The Veteran should be afforded a VA 
spine examination to determine whether the 
Veteran currently suffers from a chronic 
back condition and whether such is related 
to service.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported.  

Specifically, the examiner should review 
the claims file and provide an opinion as 
to whether the Veteran suffers from a 
chronic back disability, and if so, whether 
such disorder is related to the back injury 
in service.  In addition, the examiner 
should opine whether the diagnosis of back 
strain in the December 2002 VA examination 
report represents a chronic disability 
versus an acute complaint, and whether such 
is related to the back injury noted in 
service.  A rationale for the opinions 
should be provided.

3.  Thereafter, following any other 
appropriate development, the RO/AMC should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case which includes consideration of 
entitlement to a higher initial rating for 
shin splints and which provides the new 
rating criteria for evaluating disorders 
of the spine.  She and her representative 
should then be afforded an appropriate 
period of time to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


